ON RETURN TO REMAND
PATTERSON, Presiding Judge.
We remanded this case to the trial court on September 21, 1990, 570 So.2d 890, with instructions that it hold an evidentiary hearing to determine whether William Lewis Dean’s trial counsel had been constitutionally ineffective for allowing Dean’s sentences for second degree robbery to be enhanced by the use of youthful offender convictions. The trial court complied with our instructions and has filed a return, which shows that the prior felony convictions used for sentence enhancement purposes under the Habitual Felony Offender Act were not convictions under the Youthful Offender Act. The records of the prior convictions contained in the return show that youthful offender status was considered in each case and was denied. The sentences for robbery in the second degree were proper.
The trial court found that Dean’s counsel was not ineffective. Its finding is fully supported by the record on remand. The judgment of the trial court denying Dean’s Rule 20, A.R.Cr.P.Temp., petition for post-conviction relief is due to be, and it is hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.